In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                            ____________________
                                NO. 09-18-00164-CR
                                NO. 09-18-00165-CR
                            ____________________

                       ROLAND KADERLI JR., Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

_______________________________________________________               ______________

                     On Appeal from the 75th District Court
                              Liberty County, Texas
                     Trial Cause Nos. CR33804 and CR33805

________________________________________________________               _____________

                           MEMORANDUM OPINION

      In these appeals, Roland Kaderli Jr.’s court-appointed appellate counsel

submitted briefs in which he states that no arguable grounds exist to support

Kaderli’s appeals from his convictions, following a trial by jury, of two felonies.1


      1
        The convictions Kaderli has appealed were consolidated and ultimately
resolved by the same jury. At the conclusion of the trial, the jury found Kaderli guilty
in Cause Number CR33804 of aggravated assault with a deadly weapon. Tex. Penal
                                           1
Based on our review of the record, we agree that no arguable issues exist to support

Kaderli’s appeals.

      After Kaderli appealed, appellate counsel filed briefs in which counsel

presented his professional evaluation of whether there were any issues that might

have merit on which to base appeals. In both briefs, Kaderli’s counsel concludes that

no issues that have merit can be argued to support Kaderli’s appeals. 2

      After Kaderli’s appellate counsel filed the briefs, we gave Kaderli an

extension of time so that he could file pro se responses in his appeals. Kaderli filed

the same response in each appeal. Among the complaints in his response, Kaderli


Code Ann. § 22.02(a)(2) (West 2011) (defining aggravated assault as an assault
during which the defendant used or exhibited a deadly weapon). In Cause Number
CR33805 the jury convicted Kaderli of driving while intoxicated, third or more. See
id. §§ 49.04, 49.09(b)(2) (West Supp. 2018) (elevating driving while intoxicated to
a third-degree felony if the State established that the defendant had previously been
convicted, two or more times, of driving while intoxicated). The indictments
relevant to both of the appeals include enhancement counts which were based on
Kaderli’s prior convictions for other felonies. In the punishment phase of the trial,
Kaderli pleaded “true” to the enhancement counts, making him eligible for a
sentence, on each conviction, ranging from twenty-five years to life. Id. § 12.42(d)
(West Supp. 2018). Kaderli elected to allow the trial court to assess his sentences.
Following the punishment phase of the trial, the trial court sentenced Kaderli to thirty
years in prison on each case. Unless otherwise noted, we cite to the current version
of the Texas Penal Code, as any revisions to the Penal Code since the date the State
indicted Kaderli in the cases now at issue are not relevant to the disposition of
Kaderli’s appeals.
      2
       See Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978).
                                           2
argues: (1) both trial counsel and appellate counsel were ineffective; (2) he had valid

statute of limitations defenses in both cases to the charged offense and to the State’s

use of his prior felonies to enhance his punishment; (3) the State failed to call

witnesses who could have provided testimony contradictory to the statements that

the prosecutor made during his trial; (4) the State failed to timely disclose some of

the exhibits the trial court admitted into evidence during trial; (5) the trial court erred

when it overruled evidentiary objections and the motion to suppress that trial counsel

raised in the trial; (6) the trial court erred when it refused to allow Kaderli’s expert

to access the blood in the hospital’s possession so his expert could forensically

analyze the blood for the presence of alcohol using a gas chromatograph; (7) the

blood test results from the hospital should have been suppressed because the State

obtained his medical records using a subpoena when it was required to obtain them

with a search warrant; (8) the prosecutor engaged in misconduct, prejudicing

Kaderli’s right to a fair trial; (9) Kaderli’s sentences were enhanced using

convictions that violated his constitutional rights; and (10) the jury failed to fully

and fairly consider the issues argued during his trial.

       Having reviewed the appellate record, the Anders briefs filed by appellate

counsel, and Kaderli’s pro se response, we agree with counsel’s conclusion that no

meritorious, non-frivolous issues exist that can be raised to support either of

                                            3
Kaderli’s appeals. 3 Accordingly, it is unnecessary to appoint new counsel to re-brief

the appeals. 4 Therefore, the trial court’s judgments in Cause Number CR33804 and

CR33805 are affirmed. 5

      AFFIRMED.

                                                    _________________________
                                                         HOLLIS HORTON
                                                              Justice

Submitted on November 26, 2018
Opinion Delivered March 13, 2019
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




      3
        With respect to Kaderli’s claim he received ineffective assistance of counsel,
the record does not show Kaderli’s counsel filed a motion for new trial. Therefore,
his claim is not firmly founded in the record. See Thompson v. State, 9 S.W.3d 808,
813 (Tex. Crim. App. 1999). While we agree that under the circumstances of
Kaderli’s case that the charge of aggravated assault charge has a two-year limitations
period, the State indicted Kaderli within two years of the offense. See State v.
Schunior, 506 S.W.3d 29 (Tex. Crim. App. 2016). Thus, when the State re-indicted
Kaderli on the same charge, the tolling provision of the Code of Criminal Procedure
operated to prevent the two-year statute from expiring on the charge Kaderli faced
for aggravated assault. See Tex. Code Crim. Proc. Ann. art. 12.05(b) (West 2015).
      4
       Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991) (requiring
court appointment of new counsel only if the appellate court determines that
arguable grounds exist to support issues in the defendant’s appeal).
      5
         Kaderli may challenge our decision in these cases by filing petitions for
discretionary review. See Tex. R. App. P. 68.
                                          4